Citation Nr: 0106861	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability involving a loss of memory, to include post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disability 
involving conjunctivitis or an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disability, to include as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1958 and September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied 
claims by the veteran seeking entitlement to service 
connection for a psychiatric disability to include PTSD, an 
eye disability, and a respiratory disability claimed as an 
undiagnosed illness.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096  
(2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) 
(Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096  (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there is likely additional, 
pertinent evidence available, but not yet of record.  
Specifically, during the veteran's April 1998 personal 
hearing, he stated that he was a member of the United States 
Army Reserves during 1995 or 1996 and that he believes that 
his retirement may have been related to a psychiatric 
disability.  Overall, he asserts to more than 20 years of 
military service.  In addition, he claimed treatment for a 
nervous condition at a mental health clinic in Mayaguez, the 
records from which are not in the claims file.  Although the 
RO's hearing officer provided the veteran and his 
representative with 60 days in order to furnish the above-
cited medical evidence, VA's new duty to assist law requires 
that it do more than that.  The RO must attempt to obtain 
this evidence prior to appellate review or otherwise fulfill 
its duty to assist.  Id.; see also Culver v. Derwinski, 3 
Vet. App. 292  (1992) (VA has a duty to obtain all pertinent 
medical records which have been called to its attention by 
the appellant and by the evidence of record.).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
and all medical records pertaining to the 
veteran's service with the United States 
Army Reserves and from the mental health 
clinic in Mayaguez.  The veteran should 
be contacted to provide additional 
addresses, dates of treatment, unit 
designations, dates of service, or other 
information, as well as authorized 
release forms, as needed.  Copies of all 
correspondences made and records obtained 
should be associated with the claims 
folder.

2.  Thereafter, the RO should review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  The RO 
should schedule the veteran for VA 
examination(s), if necessary to make a 
decision on the claim.  

3.  Thereafter, the RO should readjudicate 
the claims on appeal on the merits and based 
on all of the evidence in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
the applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination, if 
scheduled, may result in the denial of the claim.  38 C.F.R. 
§ 3.655  (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



